Citation Nr: 0015122	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.

The veteran was afforded a hearing before a RO local hearing 
officer in May 1998.  

A hearing was conducted before a member of the Board sitting 
at the RO in November 1999.  At that time the veteran and his 
representative withdrew the issues of entitlement to service 
connection for allergies and entitlement to an increased 
rating for duodenal ulcer with diverticulosis and 
diverticulitis from appellate consideration.  

During the November 1999 hearing, the veteran appeared to 
raise the issues of entitlement to service connection for 
laryngitis, heart problems, hearing loss, and tinnitus.  
These issues have not been adjudicated by the RO and are 
referred to the RO for appropriate action.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The evidence shows that the veteran last underwent a VA 
compensation examination in January 1997.  Since this 
examination the veteran has submitted private medical 
evidence which indicates that his service connected lung 
disorder may have worsened.  As such, the Board is of the 
opinion that another VA examination is warranted.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for the asbestosis.  

2.  A VA examination should be conducted 
by a specialist in respiratory disorders 
in order to determine the current nature 
and severity of the veteran's service-
connected asbestosis.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
before the examination.  The RO should 
also furnish the examiner a copy of the 
revised rating criteria which became 
effect in 1996.  In addition to pulmonary 
function studies and a chest x-ray, any 
other tests deemed necessary should be 
performed. 

3.  The RO should then readjudicate the 
issue currently on appeal, to include 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  

If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




